United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                September 20, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-50979
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOHN TROX CHAMBERS,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. P-02-CR-339-ALL
                       --------------------

Before EMILIO M. GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     John Trox Chambers appeals the district court’s denial of

his motion to suppress after conditionally pleading guilty to

possession of marijuana with intent to distribute.     Chambers

argues that the arresting officer, Border Patrol agent Cipriano

Amaro Jr., did not have reasonable suspicion of criminal activity

sufficient to order the stop of Chambers’s vehicle.

     Amaro, an experienced agent, stopped a vehicle traveling

near the border that was driven by an unfamiliar person, appeared


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-50979
                                -2-

to have recently crossed the border river, and that was carrying

several spare tires, a method of transporting contraband known to

Amaro.   Thus, the totality of the circumstances show that Amaro

had a reasonable suspicion that criminal activity was occurring.

See United States v. Neufeld-Neufeld, 338 F.3d 374, 378 (5th Cir.

2003).   Accordingly, the district court’s judgment is AFFIRMED.